Citation Nr: 1500831	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  He served in Iraq during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the Board hold the record open for an additional 60 days to allow him to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, VA did not receive any such evidence.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is not shown by the probative evidence of record to have a current hearing loss according to VA regulations.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2014).

2.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  With regard to the claim of entitlement to service connection for tinnitus, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in September 2010, which advised the Veteran of the evidence necessary to substantiate his service connection claims, and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as a VA examination report dated in October 2010.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims.  Although, as noted above, the Veteran requested that the record be held open to allow him to submit additional medical evidence in support of his claim, no such evidence has been received. 

Review of the VA examination shows that the VA examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided the examination results.  Although the Board recognizes that the VA examiner did not review the Veteran's service treatment records, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, however, as the examiner accurately reported the examination results, which revealed the Veteran's hearing to be within normal limits bilaterally, the Board finds the VA examination report to be adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board video conference hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative , demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements.  During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question. The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Entitlement to service connection for bilateral hearing loss.

The Veteran contends that he has a mild bilateral hearing loss as a result of acoustic trauma in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Based on the Veteran's statements of having been exposed to loud noises from weapons and other machinery while serving in Iraq in March 2003, as well as his DD 214, showing that he received the Combat Action Ribbon (Iraq), the Board finds it highly probable that he experienced acoustic trauma during service.  

Review of the Veteran's service treatment records, however, reveals no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  During his November 2001 service enlistment examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
10
0
5
5
RIGHT
10
20
15
10
20



During his April 2005 separation audiogram, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
5
-5
-5
-10
-5
RIGHT
5
5
5
5
-10

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for either ear during service.

In October 2010, the Veteran was afforded a VA audiometry examination, at which time, the puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
15
10
5
20
10
RIGHT
10
10
5
10
10

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  His speech recognition score was 96 for the left ear and 100 for the right ear.  The examiner concluded that the Veteran had clinically normal hearing bilaterally.  

Although the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection (see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)), the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because there is no probative evidence that the Veteran has a current hearing loss under 38 C.F.R. § 3.385, as well as no probative evidence that he has ever been diagnosed with a hearing loss for either ear during the pendency of this claim, service connection for bilateral hearing loss is denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Entitlement to service connection for tinnitus.

During his August 2014 hearing before the Board, the Veteran reported that he had experienced ringing in his ears ever since participating in combat in Iraq during the Persian Gulf War.  As previously discussed, because the Veteran's DD 214 shows that he was awarded the Combat Action Ribbon (Iraq), the Board finds his claim of acoustic trauma is credible.

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the October 2010 VA examination, the Veteran credibly reported in-service noise exposure from weapons and machinery in combat.  He also said that he not only experienced tinnitus during service in Iraq, but has also experienced it constantly ever since.  The VA examiner, however, stated that he could not provide an opinion concerning the etiology of the Veteran's tinnitus without resort to speculation because he did not have his service treatment records.  However, as noted above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.   

As it is highly probable that the Veteran would have been exposed to acoustic trauma in his MOS as a rifleman during combat in Iraq, the Board finds that the nexus requirement of a service connection claim is satisfied for tinnitus.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2014).  

								(Order on next page)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


